Citation Nr: 0521924	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service as a rifleman and C-50, 54 
Proof Director, Small Arms, in the U.S. Marine Corps from 
January 1968 to September 1969 for which he was awarded the 
Combat Action Ribbon.  During his Vietnam service, from 
August 15, 1968, landing in Da Nang on August 17, 1968, and 
serving in Vietnam through August 18, 1969, he participated 
in counterinsurgency actions again the Viet Cong (VC) in the 
Republic of Vietnam (RVN); in 4 separate segments of 
OPERATION LANCASTER II JUPITER in Quang Tri Province, RVN; in 
3 separate segments of OPERATION KENTUCKY (OP NS IN 
LEATHERNECK SQUARE), in Quang Tri Province, RVN; in 2 
separate segments of OPERATION TAYLOR COMET and 1 segment of 
OPERATION TAYLOR COMMON, in Tinh Quang Nam Province, RVN; in 
OPERATION MAINE CRAIG, in Quang Tri Province, RVN; in 2 
separate segments of OPERATION VIRGINIA RIDGE in Quang Tri 
Province, RVN; in OPERATIONS PINK PANTHER, IDAHO CANYON and 
ONSLOW BEACH in Quang Tri Province, RVN.   

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.

During the course of the current appeal, a temporary total 
rating was assigned pursuant to 38 C.F.R. § 4.29, from 
November 4, 2002; a 30 percent schedular rating was assigned 
before that care, and a 50 percent rating was assigned 
thereafter, from February 1, 2003. 

The veteran provided testimony before a Veterans Law Judge at 
the RO in June 2005; a transcript is of record.

FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to the appellate issue, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in this issue at the present time, 
particularly given the nature of the decision herein, does 
not, in any way, work to prejudice the veteran or his 
entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive psychological and psychiatric evaluations are in 
the file for comparative purposes.  

Although he has expressed some initial reluctance to tolerate 
the sharing of mutual Vietnam experiences with others, the 
veteran has been seen for counseling of a variety of types, 
reports from which are also of record.  

The veteran's has a primary psychiatric diagnosis of PTSD 
although he has a history of polysubstance abuse and 
depression with anxiety.  

Substantial recent VA clinical evaluations and treatment 
records are in the file.

The veteran has not worked since an industrial accident in 
January 1998 when a forklift came up behind him and he lost 
most of his heel, a situation called "de-gloving".  Since 
then he had been on Social Security, records from which are 
in the file.

According to evaluative records, the veteran was married from 
1974 to 1991.  He stated, in an assessment in November 2003, 
that the marriage had been unsuccessful and had ended because 
of his PTSD symptoms.  His drinking to medicate himself and 
increasing isolation contributed to this, as did his wanting 
to frequently move.  They had 3 children, now in their 20's, 
with whom he has remained close; he does not see or otherwise 
keep contact with his ex-wife.  

On examination, he described his ongoing symptoms and said he 
had been crying a lot; medications seemed to help some 
although they tended to cause side effects of both a sexual 
and urinary nature.  He had been having trouble sleeping and 
with nightmares and high anxiety.  His GAF was felt to be 55-
60.  Axis IV was identified as limited social support and 
early medical retirement.  

There is evidence in the file to the effect that the veteran 
has periodically been homeless and alternatively has lived in 
the VA Domiciliary.  

On VA assessment in March 2004, the veteran was noted to be 
abstaining from alcohol.  His GAF was 55.

A letter is of record from RVH, dated in May 2004.  He is a 
lifelong friend of the veteran's, having known him since 3rd 
grade.  Mr. H described the veteran prior to service until 
now, and noted that he rarely mentioned Vietnam, and 
preferred to be alone; he thought that the veteran's mental 
health problems had caused deterioration in his marital 
relationship.  Because of his problems, he had required some 
rather severe changes in his home life which had not been 
helpful and contributed to the divorce.  Since then, the 
veteran had stayed in a van, in rooms at the YMCA, etc., and 
eventually no longer was able to work.  He became less and 
less sure of his own self worth and grew farther apart from 
his children.  About 18 months earlier, the veteran had 
called his old friend, in tears and very emotional, almost 
incoherent.  He was in an extreme depression and sobbing, 
feeling desperate and overwhelmingly helpless.  He would 
become very anxious and as such, was no longer able to drive 
his truck because he would sense that someone was 
intentionally following him.  Mr. H felt that this anxiety 
was such that it was impractical for the veteran to work in 
any job that involved driving.  

On a VA evaluation in February 2005, the veteran was noted to 
have continued therapy.  PTSD was diagnosed with  GAF of 55.  
He had significant PTSD symptoms including intrusive 
thoughts, nightmares and night sweats, exaggerated startle 
response, and was quite jumpy.  He had intrusive thoughts of 
traumas induced by helicopters, and he was hypervigilant.  He 
would become agitated when cars followed him too closely.  
When in public places, he would put his back to the wall or 
if the place was crowded, would take his food out to eat it.  

The veteran's testimony at the recent hearing is of record.

.
Analysis

The Board has extensive data with which to assess the Vietnam 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated even 
with medications to control the anger and acting out.   

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim for increase was 
filed, and accordingly, different ratings during that period 
of time are not required herein.

The veteran has documented exposure to combat violence and 
PTSD stressors and as having a diagnosis of PTSD.  

For some time, he was able to remain at a job.  In early 
1998, he experienced an accident to one foot which terminated 
his work and for which he is in receipt of Social Security 
benefits.  However, the question that remains is whether or 
not his PTSD would permit him to return to work even if he 
had not had the foot accident.  


He, his care-givers and even his best friend from 3rd grade 
do not believe he can work.  The Board finds that there is a 
reasonable basis for concurring.  

The Board must address the associated question in the 
schedular evaluation of his mental health problems of whether 
the psychiatric impairment is such that it renders him 
totally inadaptable from social and occupational standpoints.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at mid-50's.  

The veteran has regular and significant sleep disturbance 
with nightmares, and is increasingly angry, frightened, 
paranoid and irritable and clearly is unable to get along 
with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  Although he had managed to keep in 
some contact with his kids, he had few other friends and no 
longer any family to speak of.  

The Board is appreciative of, and finds entirely credible, 
the candid comments he has made, and the very thoughtful, 
concerned and reflective comments by his long time friend now 
of record.

And while the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.







ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


